DETAILED ACTION
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance with the decision of the Patent Trial and Appeals Board (“PTAB”) issued on 10/10/2021, PTAB reverses the rejection of Claims 1 -24.  PTAB also notes potential issues with the written description, enablement, and functional claiming under 35 U.S.C. §§ 112 (a) and (f) in Footnotes 2 and 5.
In parts that are pertinent to continued examination, PTAB found that (a) “we find the claims are as broad as using commercial off-the-shelf ("COTS") software for video processing in combination with an aerosol delivery device and commercial off-the-shelf communication software to communicate and using commercial off-the-shelf software to control and external device. We note that the Specification provides no (enabling) disclosure …” in Footnote 5, and (b) “we find no teaching or suggestion of where processing of video content analytics may be performed in the control body of an aerosol delivery device” on Page 14, third paragraph.  
Examiner agrees that there is no teaching or suggestion in the cited that an off-the-shelf video analytics system and an aerosol delivery device are specifically combined inside the same housing (i.e. control body).  However, these are two systems that function independently in the claims, and prior art indicates that a less sophisticated processing system has been previously combined with an aerosol delivery device.  

Without a clear guidance from PTAB, Examiner does not seek to reopen prosecution and can not certify any reasons for allowance other than reasons explicitly stated by the PTAB.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483